DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61850950, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The specification filed for 61850950 does not disclose three or more sensor units wherein the sensor units operate in a data collection mode to independently collect posture data corresponding to the known assigned body position of each of the sensor units on the spine of the subject when in contact with the spine of the subject, generate posture signals corresponding to the known assigned positions of each of the sensor units on the spine of the subject and wirelessly transmit the posture signals; and b) a computer unit with a wireless receiver that communicates with each of the sensor units 15and receives the posture signals from each of the sensor units, the computing unit further including a processor and memory for running software that analyzes the posture signals received from each of the sensor units to generate a graphical representation  of curvature of the spine of the subject 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Sensor module 
Three or more Sensor units
Computer unit
in claim 1, 21, 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Sensor module interpreted as a sensor unit with multiple sensor units coupled together as noted in paragraph 0013
Sensor units interpreted as any number and types of sensors preferably multiple accelerometer sensors as noted in paragraph 0027
Computer unit interpreted as a mobile internet enabled device as noted in paragraph 0030
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-5, 7-9, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable by Sunagawa (US 20120000300) in view of Shibasaki (US 20060161363)

a) a sensor module with sensor units (3R, 3L, 3C (spine), 3W (spine)) for placing in contact with a spine of a subject (FIG 1, 2), 10wherein the sensor units each have a sensor (3) and a transmitter (MCU 11) (PARAGRAPH 0157), wherein the sensor units operate in a data collection mode to independently collect posture data corresponding to the known assigned body position of each of the sensor units on the spine of the subject when in contact with the spine of the subject, generate posture signals corresponding to the known assigned positions of each of the sensor units on the spine of the subject and wirelessly transmit the posture signals (PARAGRAPH 0157-0158, 0207, 0209, 0212-0236); and 
b) a computer unit (7) with a wireless receiver (37) that communicates with each of the sensor units (PARAGRAPHS 0153, 0157)  15and receives the posture signals from each of the sensor units (3R, 3L, 3C, 3W), the computing unit further including a processor (21) and memory (23) for running software that analyzes the posture signals received from each of the sensor units to generate a graphical representation of an actual or real curvature of the spine (paragraph 0235 states “the human body image corresponding to the posture pattern is displayed in the first frame 78…the human body image corresponding to the posture pattern is display in the third frame 82; paragraph 0338 states “…a human body image corresponding to the posture of the subject as determined in the above manner is displayed in the first frame 70 and therefore, the examiner notes one can see the actual or real graphical representation of the spine in the photos as well as the curvature) of the subject in real-time (Fig. 6, 7, 26, based on the posture signals and the known assigned positions of each of the sensor units (PARAGRAPH 0153, 0157-0158, 0197, 0207, 0209, 0212-0236, 0338-0339, 0355-0356) (Figure 6, 7, 17, 23-28). 

25Regarding claim 4, Sunagawa discloses wherein the sensor is an accelerometer sensor (PARAGRAPH 0158).  
Regarding claim 5, Sunagawa discloses wherein the wireless transmitter of the sensor unit and the wireless receiver of the computer is a low-power radio transmitter and a low-power radio receiver, respectively (PARAGRAPH 0157).  
Regarding claim 7, Sunagawa discloses wherein the sensor module includes a template for positioning the sensor units in assigned locations on the spine of the subject (FIG 1).  Sunagawa discloses the use of the two sensor units on the spine. Sunagawa is silent regarding the use of three or more sensor units. However, examiner has found numerous pieces of art that disclose the use three or more sensors upon the spine. For example, Shibasaki discloses the use of 3 contact sensors to produce output signals representative of the person’s posture (abstract, Fig 1). Therefore, it would have been obvious at the time of the invention to modify Sunagawa by Shibasaki for the purpose of providing more sensors to improve upon the reliability and quality of the data by allowing for more measurements and providing further data for analysis.
Regarding claim 8, Sunagawa discloses wherein the sensor units operate in learning mode to classify posture of the subject (PARAGRAPH 0065, 0130, 0188, 0197) (TABLE 1) 
Regarding claim 9, Sunagawa discloses further comprising a display, wherein the posture 5feedback of the subject in real-time is a graphical representation generated by the computer on the display (FIG 4A-13).
Regarding claim 21, Sunagawa discloses a system for mapping and monitoring posture comprising:  
15a) sensor units (3) with accelerometers (paragraph 0158) that generate location data (paragraph 0151) when placed along known assigned positions of a spine of a subject (3c and 3w) and with wireless transmitters (11) that transmit the location data (paragraph 0157-0159, 0205); and 
b) a computer unit (7) with a wireless receiver (37) that receives the location data from each of the sensor units (3) and a computer (7) that analyzes the location data (paragraph 0159-0165) and generates a 20representation of an actual or real curvature of the spine of the subject (paragraph 0235 states “the human body image corresponding to the posture pattern is displayed in the first frame 78…the human body image corresponding to the posture pattern is display in the third frame 82; paragraph 0338 states “…a human body image corresponding to the posture 
Sunagawa discloses the use of the two sensor units on the spine. Sunagawa is silent regarding the use of three or more sensor units. However, examiner has found numerous pieces of art that disclose the use three or more sensors upon the spine. For example, Shibasaki discloses the use of 3 contact sensors to produce output signals representative of the person’s posture (abstract, Fig 1). Therefore, it would have been obvious at the time of the invention to modify Sunagawa by Shibasaki for the purpose of providing more sensors to improve upon the reliability and quality of the data by allowing for more measurements and providing further data for analysis.
25 Regarding claim 22, Sunagawa discloses a system for mapping and monitoring posture comprising: 
a) sensor units (3) with accelerometers (paragraph 0158) that generate location data (paragraph 0151) when placed at predetermined positions along positions of a spine of a subject (3c and 3w) and with wireless transmitters (11) that transmit the location data (paragraph 0157-0159, 0205); and 
b) a computer unit (7) with a wireless (37) that receives the location data from each of the 30sensor units (3), wherein the computer unit analyzes the location data received and uses the 
Sunagawa discloses the use of the two sensor units on the spine. Sunagawa is silent regarding the use of three or more sensor units. However, examiner has found numerous pieces of art that disclose the use three or more sensors upon the spine. For example, Shibasaki discloses the use of 3 contact sensors to produce output signals representative of the person’s posture (abstract, Fig 1). Therefore, it would have been obvious at the time of the invention to modify Sunagawa by Shibasaki for the purpose of providing more sensors to improve upon the reliability and quality of the data by allowing for more measurements and providing further data for analysis.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunagawa in view of Shibasaki further in view of Skelton (US 20100010571)
Regarding claim 2, Sunagawa is silent regarding where in the sensor module includes electrical contacts for charging the 20sensor units.  Skelton teaches where in the sensor module includes electrical contacts for charging the 20sensor units (paragraph 0136, 0145-0146). . 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunagawa in view of Shibasaki further in view of Davis (US 20110172743).
Regarding claim 6, Sunagawa is silent regarding wherein a smart phone houses the computer unit. Davis teaches wherein a smart phone houses the computer unit (paragraph 0090-0091, 0094-0095). Therefore, it would been obvious to modify Sunagawa by Davis for the purpose of providing a more portable and intuitively used device. 
Response to Arguments
Applicant’s argument filed 3/01/2021 have been considered but are not persuasive.
In response to applicant’s arguments regarding Sunagawa, Sunagawa does teach an actual or real curvature of the spin of the subjects in real-time directly from location data. Paragraph 0235 states “the human body image corresponding to the posture pattern is displayed in the first frame 78…the human body image corresponding to the posture pattern is display in the third frame 82. Paragraph 0338 states “…a human body image corresponding to the posture of the subject as determined in the above manner is displayed in the first frame 70 and therefore, the examiner notes one can see the actual or real graphical representation of the spine in the photos as well as the curvature. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cuevas (US 20150065919).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        


/DANIEL L CERIONI/Primary Examiner, Art Unit 3791